Citation Nr: 1716623	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1991 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2007, the Board issued a decision which denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, pursuant to a Joint Motion for Remand, the Court vacated the Board's July 2007 decision and remanded this case to comply with VA's duty to notify.  In August 2008, the Board remanded this matter for additional development.  In June 2010, the Board issued a decision which denied the Veteran's claim of entitlement to a TDIU.  The Veteran timely appealed that decision to the Court.  In March 2012, the Court issued a memorandum decision which vacated the Board's June 2010 decision and remanded the case for additional evidentiary development.  In September 2012, June 2013, September 2014, May 2015, and September 2016 the Board remanded the case for additional evidentiary development.  A review of the record indicates that the Board's directives were substantially complied with, such that further remand is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities include: intervertebral disc syndrome (IVDS), rated 40 percent; persistent depressive disorder associated with IVDS, rated 70 percent; and tension muscular headaches associated with IVDS, rated 50 percent.  The Veteran's combined disability rating is 90 percent, effective February 2017.  As the Veteran has disabilities resulting from one common etiology (IVDS), he meets the criteria for a rating of "one disability" rated at 60 percent or more, as of May 6, 2002, and currently has a combined disability rating of 90 percent.  The threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

By way of background, the Veteran has a high school education and an Auto Technology degree, and has completed VA Veterans Upward Bound computer classes.  During service, his military occupational specialty was lightweight vehicle mechanic.  Following service, he was employed as a diesel mechanic from October 1998 to March 2000.  The Veteran stated that when he could no longer work under vehicles or lift tires or other heavy parts, he went to work in his family's restaurant, The Dog House, where his duties included serving customers, shopping for business supplies, and general cleaning up.  He worked on and off at the family business from 2000 to 2006, earning approximately $400 per month.  In March 2011, he attempted to become part of a part-time cleaning crew, but that arrangement did not develop.  From approximately July 2014 to March 2015, the Veteran was employed part-time doing warehouse stocking and truck loading at a family friend's hardware store, working twenty-eight hours per week; he earned approximately $6,000 over that entire period.  He stated he missed approximately twenty-five hours of work each month due to his neck condition and headaches.  He has not worked since that time. 

The Veteran was afforded VA examinations for his service-connected disabilities in March 2000, March 2001, June 2001, October 2002, June 2005, March 2010, October 2012, January 2014, September 2014, January 2015, September 2015, November 2015, and February 2017.  Each examination report discussed the Veteran's work history and many discussed his ability to maintain employment.  The March 2001 examiner opined that the Veteran was totally disabled for any kind of work that he is qualified for until something could be done about his neck condition.  The November 2015 examiner noted that the Veteran is best suited for a position that is not physically demanding and offers structure, limited social stress, flexible scheduling, and support.  The majority of the examiners, including the most recent February 2017 examiner, determined the Veteran could still perform some sedentary duties. 

In May 2000 and April 2006, the Veteran's mother, who is the owner of The Dog House, submitted statements describing his job performance and work limitations.  She indicated he could not perform physical labor and also was unable to perform sedentary (computer) work for her, either.  He was allowed frequent breaks to recover from pain, and had significant lost time.  

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's TDIU claim is in relative equipoise.  

The Board acknowledges the recent November 2015 and February 2017 VA opinions do not support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, and he certainly had some marginal employment over the years, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

As noted above, the Veteran has an Auto Technology degree, and spent years both in and out of service working as a diesel mechanic.  His education and training is limited, and his physical abilities are quite significant as evidenced by his high disability ratings, VA examination results, and the lay statements.  Moreover, the Veteran has both physical and psychological limitations which affect his ability to perform in either physical or sedentary work situations.  The Veteran has reported difficulty with lifting, bending, and doing general physical labor.  This is supported by the lay statements regarding his work at The Dog House.  The November 2015 examination report indicates the Veteran is suited for a position with structure and limited social stress, and that positions that require a change in routine, lack structure, and present unattainable goals will increase his symptoms of anxiety and depression.  These reports are considered competent, credible and probative.  Further, the majority of the work the Veteran has done post-service has been marginal employment in protected environments, whether he was working for his family and afforded frequent breaks and limited hours, or working for family friends part-time and retained despite significant lost time.  Accordingly, the Board finds that the current severity of his IVDS, depressive disorder, and tension headaches, as well as the physical and mental limitations, at least as likely as not render the Veteran unable to obtain and maintain substantially gainful employment.  

It is noted that the Veteran has not asserted nor does the evidence show that any one disability results in the inability to work.  Accordingly, the issue of entitlement to special monthly compensation at the housebound rate is not raised by the evidence.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

In sum, the Veteran's service-connected IVDS, persistent depressive disorder, and tension headaches are manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  When considering the Veteran's education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.

ORDER

A TDIU is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


